Citation Nr: 1455693	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-05 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to a rating higher than 20 percent for chronic low back strain with degenerative changes and herniation at L4-L5 as of September 9, 2009, including considering whether separate ratings are warranted.

2. Entitlement to a separate rating for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from August 1985 to June 1989.

Clarification of Issues on Appeal

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  That rating decision was issued to effectuate a September 2009 Board decision and also implicitly denied a separate rating for neurological manifestations of the Veteran's lumbar spine disability.

In his notice of disagreement (NOD) received in November 2009, the Veteran asserted he should be awarded separate evaluations for his chronic lumbar strain and herniation at L4-L5.  In response to his timely NOD, the RO issued a statement of the case (SOC) and listed the issue being appealed as entitlement to an increased evaluation dating back to May 20, 2005.  See January 2012 SOC.  However, as the Board decision, issued on September 9, 2009, had addressed the evaluation of the Veteran's lumbar spine disability, explicitly including newly service-connected herniation of the lumbar spine at L4-L5 in its discussion of an increased evaluation, this issue is now final as of the date the Board decision was issued.  See 38 C.F.R. § 20.1100 (2014).  Therefore, the Board has amended the issue on appeal to include an increased evaluation for the Veteran's lumbar spine disability as of September 9, 2009.

The additional issue of entitlement to a separate evaluation for associated radiculopathy of the left lower extremity was not addressed by the Board in its October 2009 decision.  Therefore, this issue continues to stem from the Veteran's initial claim of entitlement to service connection for the herniation at L4-L5, which was filed in June 2003.

The issue of entitlement to a separate compensable evaluation for this radiculopathy of the left lower extremity is partly being REMANDED to the Agency of Original Jurisdiction (AOJ) to determine the appropriate rating.


FINDINGS OF FACT

1. The Veteran's lumbar spine disability is manifested by subjective complaints of pain, fatigability and decreased range of motion; but objective evidence shows there is fully functional motion of his lumbar spine and no evidence of ankylosis or incapacitating episodes.

2. He does have radiculopathy of his left lower extremity, however, owing to his service-connected lumbar spine disability, so on account of it.


CONCLUSIONS OF LAW

1. The criteria are not met for a rating higher than 20 percent for the chronic lumbar strain with degenerative changes and herniation at L4-L5.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 and 5243, General Rating Formula for Diseases and Injuries of the Spine (2014).

2. But the criteria are met for a separate rating for the associated radiculopathy of the left lower extremity since attributable to, therefore part and parcel of, the service-connected lumbar spine disability.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.71a, 4.124, Diagnostic Code 8520 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain and of the information and evidence he is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

To the extent the Veteran was not provided additional notice letters following the September 2009 Board decision, the Board observes that, at no point, has he contended that any notice error exists or constitutes prejudicial or harmful error.  See generally Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Furthermore, in his pleadings, he has demonstrated his actual knowledge of the evidence needed to establish his entitlement to additional compensation for this service-connected disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As specific examples, he evidenced this knowledge in his November 2009 NOD and February 2012 substantive appeal to the Board (on VA Form 9).  As such, the Board finds that no useful purpose would be served by delaying appellate review of this claim to send out additional notice letters.

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim, unless there is no reasonable possibility the assistance would help substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  This assistance may include having the Veteran examined for a medical opinion.


To satisfy this additional obligation, the Veteran's service treatment records (STRs) are associated with his claims file.  All post-service treatment records he identified as potentially relevant also have been obtained and associated with his claims file.  He has not identified any additional records that should be obtained prior to the Board deciding these claims.  Therefore, VA's duty to further assist him in locating additional records has been satisfied.  He has been afforded a VA examination in connection with this claim, including assessing the severity of this disability, which is the determinative issue.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  This examination is adequate for the purposes of evaluating this service-connected lumbar spine disability and its residuals, since the examination involved a review of his pertinent medical history as well as objective clinical evaluation of him and provides an adequate discussion of his pertinent symptoms and, most importantly, their consequent effect on his functioning.  So additional examination or opinion is not needed.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of all that has occurred, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to this Veteran in developing the facts pertinent to this claim is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).


When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists that does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  His entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999) (first applying this practice only in the initial-rating context).


Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine disability has been evaluated under 38 C.F.R. § 4.71a , Diagnostic Code 5237, pertaining to lumbar strain.  Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (either preoperatively or postoperatively), rated under Diagnostic Code 5243, is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The criteria contained in Diagnostic Code 5243 provide for a 20 percent evaluation where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).

The Veteran's lumbar spine disability has been evaluated as 20-percent disabling throughout the period on appeal.  Having considered the evidence of record, the Board finds an evaluation exceeding this is not warranted for at any point during the appeal period, i.e., this rating cannot be "staged".  In this regard, records show his lumbar spine disability is manifested by subjective complaints of pain, especially after walking or heavy work, but with objective evidence of at most slight consequent limitation of motion.  There additionally is no objective evidence of ankylosis of the thoracolumbar (thoracic and lumbar) spine at any point during the appeal period, nor is there evidence of incapacitating episodes totaling at least four weeks in a twelve-month period.

During his June 2010 VA examination, the Veteran reported experiencing back pain on a daily basis, aggravated by sitting, but which is not incapacitating.  The pain no longer requires medication.  With regards to range-of-motion testing, he had full flexion to 90 degrees and full extension (rounded to the nearest five degrees) to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V.  The VA examiner additionally indicated that no additional loss of motion was found due to repetitive motion or flare-up.  See DeLuca, supra.

Applying those range-of-motion measurements to the General Ratings Formula, the results of the June 2010 VA examination do not support entitlement to an evaluation exceeding 20 percent for the Veteran's lumbar spine disability.  In this regard, there is no suggestion of forward flexion limited to 30 degrees or less or ankylosis of the lumbar spine or entire spine (that is, when considering the adjacent cervical segment).  To reiterate, unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  Ankylosis also has been defined in precedent cases as stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Neither favorable nor unfavorable ankylosis is shown of any spinal segment.

The Board acknowledges the Veteran's complaints of pain of the lumbar spine throughout his range of motion.  The objective evidence of record indicates such pain does not limit his functional flexion of the lumbar spine to less than those ranges discussed above and, as such, does not serve as a basis for an evaluation higher than 20 percent for orthopedic manifestations of degenerative arthritis.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.").  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (meaning 0-percent disabling) under the applicable diagnostic code (DC).  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  See id. at 43.

The Board also has considered whether the Veteran is entitled to an increased evaluation under the schedular criteria for intervertebral disc syndrome (IVDS).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, a higher evaluation is not warranted because there is no competent and credible evidence of incapacitating episodes, defined by VA regulation as physician-prescribed bed rest, at any point in the appeal period.  In fact, to the contrary, the Board observes the Veteran specifically denied a history of incapacitating episodes during the June 2010 VA examination.

As a final note, the Board acknowledges the Veteran's assertion that he has been diagnosed with two separate spine disabilities and, as such, warrants separate compensable evaluations.  However, the manifestations of his disabilities are the same, namely, painful motion of his lumbar spine.  An award of separate evaluations for the same manifestations constitutes pyramiding and is prohibited by regulation.  See 38 C.F.R. § 4.14 (2014).


Although the Veteran believes he is entitled to a rating higher than 20 percent for this service-connected disability, in determining the actual degree of disability owing to it an objective examination is more probative of the degree of his impairment since more comprehensively addressing the applicable rating criteria. Furthermore, the opinions and observations of him, alone, cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).

The Board has considered whether a staged rating is appropriate.  See Hart, supra.  However, for the reasons and bases discussed, the Board finds that a preponderance of the evidence is against a higher evaluation at any point in the appeal period.  Therefore, the benefit-of-the-doubt rule does not apply, and this claim for an increased evaluation for the Veteran's lumbar spine disability must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Associated Neurological Manifestations

The Board additionally has considered whether a separate evaluation for associated neurological disability is warranted.  As discussed in the INTRODUCTION, the claim for a separate evaluation for neurological manifestations stems from the Veteran's claim filed in June 2003.  During an October 2003 VA examination, he complained of pain radiating posteriorly into his left lower extremity.  While he subsequently reported an improvement of his radicular symptoms in May 2005, an even more recent March 2009 VA examination report notes a diagnosis of sciatica that is activity dependent.  Moreover, during his even more recent June 2010 VA examination, the Veteran reported dysesthesias and burning down his left leg.  Given this collective body of evidence, the Board finds that a separate evaluation for this radiculopathy of his left lower extremity is warranted since it has been attributed to his service-connected lumbar spine disability.  However, for the reasons and bases discussed below, the Board is remanding this matter to the AOJ for assignment of a specific rating and effective date(s).

With regards to other neurological manifestations of the lumbar spine disability, there is no evidence of chronic bowel, bladder or sexual impairment due to the service-connected lumbar spine disability that would warrant still additional separate ratings.

Final Considerations

The discussion above reflects that the symptoms of the Veteran's lumbar spine disability are contemplated by the applicable rating criteria.  The effects of his disability, including stiffness, weakness and painful motion, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an 
extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

As a final note, the Board recognizes that entitlement to total disability rating based on individual unemployability (TDIU) is an element of all increased-rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, though, there is no assertion by the Veteran, nor indication in the record, that his service-connected lumbar spine disability results in an inability to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison.  Therefore, remand or referral of a derivative claim for a TDIU is unnecessary as there is no suggestion of unemployability owing to this service-connected low back disability.


ORDER

An evaluation higher than 20 percent for the chronic low back strain with degenerative changes and herniation at L4-L5 is denied.

However, a separate evaluation is granted for the associated radiculopathy of the left lower extremity, subject to determination of this rating on remand.


REMAND

For the reasons and bases already discussed, the Board has determined that a separate evaluation is warranted for the radiculopathy of the Veteran's left lower extremity since associated with his service-connected lumbar spine disability.  See generally 38 C.F.R. § 4.71a, Note (1).  However, as it appears a staged evaluation may be appropriate, a remand is necessary to allow the AOJ opportunity to assign an initial evaluation(s) and effective date(s) for this additional disability.  See generally Hart, supra.  Should the Veteran disagree with the initial evaluation(s) and/or effective date(s) assigned, this "downstream" issue should be returned to the Board only if a timely NOD is filed and, after the issuance of an SOC, a timely substantive appeal (VA Form 9 or equivalent) are submitted.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he will have to separately appeal these "downstream" issues).

Accordingly, this remaining component of this claim is REMANDED for the following action:

Assign a separate initial rating for the associated radiculopathy of the Veteran's left lower extremity, including considering whether the rating for this additional disability should be "staged".  All appropriate procedures should be followed.  The Veteran must then be advised that, if he wishes to initiate an appeal of the rating or effective date assigned for this additional disability, he must file a timely NOD following the issuance of the implementing rating decision.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


